ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-04-05_ORD_01_NA_00_EN.txt.      INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


CERTAIN ACTIVITIES CARRIED OUT
        BY NICARAGUA
     IN THE BORDER AREA
      (COSTA RICA v. NICARAGUA)


        ORDER OF 5 APRIL 2011




            2011
     COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRÊTS,
  AVIS CONSULTATIFS ET ORDONNANCES


 CERTAINES ACTIVITÉS MENÉES
      PAR LE NICARAGUA
 DANS LA RÉGION FRONTALIÈRE
      (COSTA RICA c. NICARAGUA)


     ORDONNANCE DU 5 AVRIL 2011

                              Official citation :
      Certain Activities Carried Out by Nicaragua in the Border Area
            (Costa Rica v. Nicaragua), Order of 5 April 2011,
                         I.C.J. Reports 2011, p. 345




                         Mode officiel de citation :
    Certaines activités menées par le Nicaragua dans la région frontalière
          (Costa Rica c. Nicaragua), ordonnance du 5 avril 2011,
                         C.I.J. Recueil 2011, p. 345




                                                              1018
                                              Sales number
ISSN 0074-4441                                No de vente:
ISBN 978-92-1-071129-6

                               5 APRIL 2011

                                 ORDER




CERTAIN ACTIVITIES CARRIED OUT
        BY NICARAGUA
     IN THE BORDER AREA
  (COSTA RICA v. NICARAGUA)




 CERTAINES ACTIVITÉS MENÉES
      PAR LE NICARAGUA
 DANS LA RÉGION FRONTALIÈRE
  (COSTA RICA c. NICARAGUA)




                              5 AVRIL 2011

                              ORDONNANCE

               345 	                                 ﻿




                              INTERNATIONAL COURT OF JUSTICE

   2011                                        YEAR 2011
  5 April
General List
 No. 150                                       5 April 2011


                       CERTAIN ACTIVITIES CARRIED OUT
                               BY NICARAGUA
                            IN THE BORDER AREA
                                   (COSTA RICA v. NICARAGUA)




                                                ORDER


                        President Owada; Vice‑President Tomka; Judges Koroma,
               Present: 
                        Al‑Khasawneh, Simma, Abraham, Keith, Sepúlveda‑Amor,
                        Skotnikov, Cançado Trindade, Yusuf, Greenwood, Xue,
                        Donoghu e; Registrar Couvreur.


                   The International Court of Justice,
                  Composed as above,
                  After deliberation,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cles 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
                  Having regard to the Application filed in the Registry of the Court on
               18 November 2010, whereby the Republic of Costa Rica instituted pro-
               ceedings against the Republic of Nicaragua in respect of a dispute con-
               cerning certain activities carried out by Nicaragua in the border area,
                  Having regard to the request for the indication of provisional measures
               submitted by Costa Rica on the same date, and the Order by which the
               Court indicated provisional measures on 8 March 2011;
                  Whereas, at a meeting held by the President of the Court with the rep-
               resentatives of the Parties on 29 March 2011, the latter expressed the

               4

346 	                certain activities (order 5 IV 11)

views of their respective Governments regarding the time‑limits that were
necessary to prepare the first round of written pleadings; whereas the
Co‑Agent of Costa Rica requested a time-limit for the preparation of the
Memorial of six months, starting from the date of the Court’s decision;
and whereas the Agent of Nicaragua indicated that his Government
requested a period of twelve months from the filing of the Memorial for
the preparation of its Counter-Memorial, but was ready to accept that a
shorter time‑limit be fixed for the filing of each Party’s written pleading,
provided that the period be more than six months;
   Taking account of the views of the Parties,
    Fixes the following time‑limits for the filing of the written pleadings:

  5 December 2011 for the Memorial of the Republic of Costa Rica;
  6 August 2012 for the Counter‑Memorial of the Republic of Nicara-
gua; and
  Reserves the subsequent procedure for further decision.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fifth day of April, two thousand and
eleven, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
Costa Rica and the Government of the Republic of Nicaragua, respec-
tively.

                                               (Signed) Hisashi Owada,
                                                          President.
                                            (Signed) Philippe Couvreur,
                                                           Registrar.




5

printed in france



                    ISSN 0074-4441
                    ISBN 978-92-1-071129-6

